Case 1:18-cv-00632-RJJ-PJG ECF No. 67 filed 07/02/19 PageID.579 Page 1 of 1



                 UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                           MINUTES

    Case Number                Date                  Time                Judge

  1:18-cv-00632-RJJ         7/2/2019          9:29 - 10:07 AM        Phillip J. Green
                                             10:53 - 10:54 AM



                               CASE CAPTION

                          Heykoop v. Jeffery White et al

                               APPEARANCES
    Attorney:                                        Representing:
John Seamus Brennan                      Plaintiff

Mark E. Donnelly                         Defendants

                               PROCEEDINGS

NATURE OF HEARING:

Settlement Conference Held; case did not settle.




                          Portions Digitally Recorded
                          Deputy Clerk: A. Doezema
